Citation Nr: 1635523	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-02 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to April 25, 2011, for the addition of the Veteran's dependent spouse, P.C., to his compensation award.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1982 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDINGS OF FACT

VA did not receive proper notification of his divorce from C.C. or marriage to P.C. prior to April 25, 2011.


CONCLUSION OF LAW

The criteria for an effective date prior to April 25, 2011 for the addition of the Veteran's dependent spouse, P.C., to his compensation award are not met.  38 U.S.C.A. §§ 5110, 5124 (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.204, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's spouse, P.C., has been added as a dependent to his compensation benefits effective April 25, 2011.  He states that she should be added to his benefits effective October 11, 2008, the date of their marriage.  Specifically, he notes that he timely notified VA of his previous divorce, and that he notified VA of his most recent marriage within a year of its occurrence.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

As in this case, an additional amount of compensation may be payable for a spouse where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(b)(2).  The effective date of the award of any benefit or any increase therein by reason of marriage shall be the date of such event if proof of such event is received by the Secretary within one year from the date of the marriage.  See 38 U.S.C.A. § 5110(n).  Applicable regulations state that additional compensation for a dependent is effective on the latest of: (1) the date of claim, (2) the date dependency arises or (3) the effective date of the qualifying disability rating provided evidence is received within 1 year of notification of such rating action.  See 38 C.F.R. § 3.401(b).  As the Veteran's previous rating action was in 2002, the latest of the possible applicable dates whereby additional compensation would be warranted would be the date of the claim.  The date of the Veteran's claim is considered to be the date of his marriage, if the evidence of the marriage is received within 1 year of the event; otherwise the date of the claim is the date that notice is received of the dependent's existence, if evidence is received within 1 year of VA's request.  See id.  

In this case, the Veteran married his first spouse, R.C., in April 1983.  They divorced in July 1999.  He then married C.C. in September 2000.  Copies of his divorce decree from R.C. and marriage to C.C. were submitted to VA in August 2001.  The Veteran and C.C. were then divorced in February 2006.  He married his current spouse, P.C., in October 2008.  On April 25, 2011, VA received VA Form 21-686c, Declaration of Status of Dependents, noting his marriage to P.C. in October 2008.  In the July 2011 determination on appeal, the RO advised the Veteran that P.C. was added to his award effective April 25, 2011.  (He was also advised that since he did not timely inform VA of his divorce from C.C., an overpayment in the amount of $9,400.00 was created.  A waiver of this indebtedness was awarded in December 2011.) 

In a September 2011 statement, the Veteran indicated that he had reported his divorce from C.C. to the Jacksonville VA Medical Center (VAMC) in 2006.  He stated he next received a letter in September 2009 requesting his marriage certificate (to P.C.) and divorce decree (from C.C.), which he promptly faxed to a contact at VA on September 30, 2009.  In his January 2012 substantive appeal, the Veteran stated that he had previously changed his marital status from single to married with the Jacksonville VAMC in December 2008, but that no documentation was requested.  He again noted that he faxed appropriate documentation of his second divorce and third marriage.

The Board finds that VA did not receive proper notification of either the Veteran's divorce from C.C. or marriage to P.C. prior to April 15, 2011.  Although the Veteran divorced C.C. in February 2006, and states that he reported this information to the Jacksonville VAMC at some point during that year, there is no record of this report.  In this regard, a March 2007 VA Form 21-8947 (Compensation and Pension Award) still lists C.C. as the Veteran's spouse.  Moreover, a letter sent to the Veteran dated March 5, 2007 describing an increase in benefits specifically states: 

"We have included additional benefits for your spouse and children.  You must tell us immediately if there is any change in the number or status of your dependents.  Failure to tell VA immediately of a dependency change will result in an overpayment which must be repaid."

Thus, the Veteran was constructively notified that VA considered him to be married and was paying him as such.  There is no indication from the Veteran or the file that he responded to this letter to inform VA of the error or correct the amount being paid.  

Likewise, there is no indication in the record that the Veteran reported his marriage to P.C. to the Jacksonville VAMC at some point in 2008.  In any case, he has stated that when he did report the marriage in 2008 that no documentation was requested.  Applicable regulations state that VA will accept, for the purpose of determining entitlement to benefits, the statement of a claimant as proof of marriage, or dissolution of a marriage, provided that the statement contains: the date (month and year) and place of the event; and the full name and relationship of the other person to the claimant.  See 38 C.F.R. § 3.204(a).  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits.  Id.; see also 38 C.F.R. § 3.216.  However, under the applicable regulation, the contemplated statement must be in writing.  See McColley v. West 13 Vet. App. 553, 556 (2000)(pursuant to 3.204(a)(1), VA will accept a claimant's written statement to serve as evidence of dependency, but must include certain information)(emphasis added).  Here, there is no indication in the record that VA ever received such information in a written statement from the Veteran.  As such, the Board cannot find that the requirements of 38 C.F.R. § 3.204(a) have been fulfilled with regard to any statements made to the Jacksonville VAMC. 

Turning to the Veteran's contention that he faxed the requisite information to an employee at the Atlanta RO, a September 23, 2009, letter to P.C. informed her that her claim for education benefits had been denied, as no dependency had been established between her and the Veteran.  The letter did indeed request information regarding the Veteran's marriage to P.C. and divorce from C.C.  However, the record does not contain the Veteran's faxes or any indication from VA that a copy of his divorce decree from C.C. or marriage certificate to P.C. was ever received prior to April 25, 2011.  For purposes of an appropriate effective date, the determinative question is what date the relevant statements or documents were received by VA, not what date they were sent.  See 38 U.S.C.A. § 5110(n); McColley, 13 Vet. App. at 556 (2000)(an award of dependency benefits is not contingent on the mailing of the required evidence, but rather its "receipt" by VA); see also Montalvo v. Brown, 7 Vet. App. 312, 314 (1995)(to "furnish" constitutes something "more than mere mailing," and requires actual receipt).  Thus, it is the date of receipt that is material to the question at hand and not the date that the requisite information was purportedly sent. 

Furthermore, a presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131  (1926)); Fithian v. Shinseki, 24 Vet. App. 146, 150 (2010); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying this presumption of regularity to procedures at the RO).  The presumption of regularity dictates that, if personnel at the RO had received the faxes, they would have associated them with the claims file and acted on them in some manner.  Fithian v. Shinseki, 24 Vet. App. at 151.  An assertion of nonreceipt, standing alone, does not rebut the presumption of administrative regularity.  Mindenhall, 7 Vet. App. At 274.  As the Veteran has not submitted evidence apart from his assertion of nonreceipt, the presumption of regularity has not been rebutted, and his argument is without merit.  

Accordingly, the Veteran's claim is not substantiated, as the file does not include written notification of the Veteran's divorce from C.C. or remarriage to P.C. prior to April 25, 2011.  Accordingly, an earlier effective date to add P.C. to his award of benefits is not warranted.  38 U.S.C.A. § 5110(n); 38 C.F.R. §§ 3.204, 3.400, 3.401.


ORDER

An effective date prior to April 25, 2011 for the addition of the Veteran's dependent spouse, P.C., to his compensation award is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


